Mr. Justice Hutchison
delivered the opinion of the court.
A mortgage presented by appellant for record in the Beg-istry of Property of Guayama was indorsed by the registrar as follows:
“Record of tbe foregoing instrument is made, after examining tbe power of attorney referred to therein, on folios, volumes, numbers and records which are shown at the margin of the description of each of the properties in question, where appears the curable defect that no valuation is given to said properties, for the purposes of section 127 of the Mortgage Law.”
*471Section 127 of the Mortgage Law, cited by tbe registrar, provides that
“In tbe mortgage shall appear the value of the estate as appraised by the contracting parties, which shall serve as a basis for the only judicial sale which can take place, if the period of the loan having expired, it does not appear in the registry of property that said loan has been paid.”
Tbe sole purpose of tbe requirement as to valuation is, as expressly stated in tbe law itself, to fix a basis for tbe sale of tbe property when made under tbe procedure subsequently outlined in tbe same law.
In Cintrón et al. v. Banco Territorial y Agrícola, 15 P. R. R. 495, it was field, as stated in tbe syllabus, that
“The special proceeding for the recovery of mortgage debts continues, in force as to the first part thereof, namely, up to and including the provisions in regard to the demand for the payment of the debt, but it has been repealed as to that portion which might be known as compulsory proceedings — that is, that portion having reference to the sale of the encumbered property — which must be entirely under the Act of March 9, 1905, relating to judgments and the manner of satisfying them.”
Under tbe law of 1905 referred to there is no suggestion of a minimum price and no possibility of any controversy or question as to proper appraisement of tbe property to be sold. It follows that article 127 of tbe Mortgage Law has. become a mere dead letter, and failure to observe the requirement contained therein cannot be regarded as rendering an instrument defective.
Tbe ruling appealed from must be reversed and tbe registrar directed to make tbe proper correction upon tbe record-
Reversed.
Chief Justice Hernández and Justices Wolf and Aldrey concurred.
Mr. Justice del Toro took no part in tbe decision of this case.